Citation Nr: 0717590	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1967 to January 1969.  Service in Vietnam is 
indicated by the evidence of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims of entitlement to 
service connection for basal cell carcinoma and bilateral 
hearing loss.  The veteran filed a notice of disagreement in 
regards to the May 2003 rating decision.  He requested review 
by a decision review officer (DRO).  The DRO conducted a de 
novo review of the claims and confirmed the RO's findings in 
an April 2004 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in May 2004.

This case was remanded by the Board in November 2005 for 
additional development.  This was accomplished, and in 
December 2006 the VA Appeals Management Resource Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claims for entitlement to 
service connection for basal cell carcinoma and bilateral 
hearing loss.  The veteran's claims folder has been returned 
to the Board for further appellate proceedings.

Subsequent to the December 2006 SSOC, the veteran submitted 
additional evidence.  A signed waiver of initial RO 
consideration of such was received in April 2007.  See 38 
C.F.R. § 20.1304 (2006).

Issues not on appeal

In November 2005, the Board denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected residuals of adenocarcinoma of the prostate and 
entitlement to service connection for a respiratory disorder.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2006).  The veteran has since submitted medical evidence 
concerning the level of disability caused by the prostate 
cancer, status post resection, but in the absence of service 
connection such  
evidence is useless. 

In a July 2006 statement, the veteran claimed entitlement to 
an effective date prior to October 16, 2003 for the grant of 
service connection for chronic lymphocytic leukemia.  He 
referred to Nehmer v. United States Veterans Administration, 
32 F. Supp. 1404 (N.D. Cal. 1989).  That issue has not yet 
been addressed by the RO, and it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the veteran's diagnosed basal cell carcinoma is 
related to his military service, to include presumed 
herbicide exposure therein.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral sensorineural hearing loss and 
his military service.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
active military service and may not be so presumed.  38 
U.S.C.A. §§  1101,1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a basal cell 
carcinoma and bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 14, 2002, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
November 2002 letter, along with an additional letter from 
the AMC [issued subsequent to the Board's November 2005 
remand] dated December 7, 2005, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the December 2005 
letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the December 2005 letter informed the veteran that VA would 
make reasonable efforts to obtain non-Federal evidence.  
Included with both letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  The November 
2002 letter indicated that records from G.L.A., M.D. and 
E.A., M.D., had been requested, and the December 2005 letter 
asked that the veteran complete a release for records from 
D.R.I., M.D.  The veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide his claims.

The November 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original]

Finally, the Board notes that the December 2005 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  [Emphasis as in original].  This complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
May 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  

Crucially, the veteran was provided with additional VCAA 
notice through the December 2005 VCAA letter and his claims 
were readjudicated in the December 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  See, e.g., Prickett v. 
Nicholson, 20 Vet.App. 370, 376 (2006).  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed basal cell 
carcinoma and hearing loss.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claims of entitlement to service connection 
were denied based on elements (2), existence of a disability, 
and (3), connection between the veteran's service and the 
claimed disabilities. As explained above, he has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA medical examinations in May 2003.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate skin and audiological 
examinations and rendered appropriate diagnoses and opinions.  
An addendum opinion was provided in November 2006 per the 
Board's remand instructions.



The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

For certain chronic disorders, including cancer and 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) (2006).  The diseases which are 
deemed to be associated with herbicide exposure do not 
specifically include basal cell carcinoma.  See 38 C.F.R. § 
3.309(e) (2006).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

As such, with respect to the basal cell carcinoma claim, the 
Board must not only determine whether the veteran had a 
disability which is recognized by VA as being etiologically 
related to presumed exposure to herbicide agents that were 
used in Vietnam, see 38 C.F.R. § 3.309(e), but must also 
determine whether such disability was otherwise the result of 
his active military service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).



Analysis

The veteran is seeking service connection for basal cell 
carcinoma and bilateral hearing loss.  In the interest of 
clarity, the Board will apply the Hickson analysis to these 
issues.  As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Current disability

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with basal cell carcinoma by E.S.G., 
M.D., in May 2002.  Additionally, the veteran was diagnosed 
with bilateral hearing loss during a March 2003 VA 
examination.  Hickson element (1) has therefore been 
satisfied for both claims.  

In-service incurrence of disease or injury

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss each claim, 
addressing both disease and injury.  

(i.)  The basal cell carcinoma claim

With respect to in-service injury and the basal cell 
carcinoma, there is no evidence of such disease during 
service or within the one year presumptive period after 
service.  Indeed, basal cell carcinoma was initially 
diagnosed decades after service. 

With respect to injury, the injury here contended is exposure 
to Agent Orange.  The veteran's service in Vietnam is not in 
dispute.  Agent Orange exposure is presumed, satisfying 
Hickson element (2) for the basal cell carcinoma claim.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2006).



(ii.)  The hearing loss claim

Concerning in-service disease, there is no evidence of 
bilateral hearing loss in service or within the one-year 
presumptive period after service.  The veteran's January 1969 
separation physical examination is pertinently negative.  
There is no medical evidence of bilateral hearing loss until 
March 2003, over three decades after the veteran's separation 
from military service.  
  
Turning to in-service injury, the veteran's contentions are 
vague.  He merely asserts that he was exposed to loud noises 
in service.  In any event, the RO conceded acoustic trauma in 
granting service connection for tinnitus.  See the May 28, 
2003 RO rating decision, page 2.  Hickson element (2) is met 
to that extent.

Medical nexus

As with element (2), the Board will separately discuss 
medical nexus for each claim.

(i.)  The basal cell carcinoma claim

With respect to crucial Hickson element (3), medical nexus, 
if basal cell carcinoma was listed among the Agent Orange-
related diseases enumerated in 38 C.F.R. § 3.309(e), medical 
nexus would be presumed as a matter of law.  Such is not the 
case here, however.  As was alluded to in the Board's 
discussion of the law and regulations above, basal cell 
carcinoma has not been identified by VA as being associated 
with herbicide exposure.  

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claim.  See Combee, supra.    

In this case, the November 2006 VA reviewer examiner 
indicated that it was less likely than not that the veteran's 
basal cell carcinoma was related to Agent Orange exposure.  
Further, the reviewer was unable to otherwise relate the 
veteran's basal cell carcinoma to his military service.  
There is no competent medical evidence to the contrary.  

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his basal 
cell carcinoma and service, their opinions are entitled to no 
weight of probative value.  See Espiritu v Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]; see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  Any such statements offered in support of 
the veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
basal carcinoma is not related to his military service.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis alone.

(ii.)  The hearing loss claim

The March 2003 VA examiner specifically found that "it is as 
least as likely as not that any neurosensory hearing loss 
currently found is not secondary to his history of loud 
military noise exposure.  This is based on a normal hearing 
test in 1969."  There is no medical opinion of record to the 
contrary. 

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his 
current ear problems and service, their opinions are entitled 
to no weight of probative value.  See Espiritu, supra.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral hearing loss is not related to his 
military service.  Accordingly, Hickson element (3), medical 
nexus, has also not been satisfied, and the claim also fails 
on that basis.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
basal cell carcinoma, as Hickson element (3) has not been 
met.  The Board's decision includes consideration of exposure 
to herbicides in service.  Additionally, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for bilateral hearing loss, as Hickson element (3) 
has not been met.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for basal cell carcinoma, to include as a 
result of exposure to herbicides, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


